DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to the application filed on January 21, 2021.
Claims 1-15 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
CLAIM INTERPRETATION

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claim 1 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a communication interface to receive”, “a grading engine to generate”, “the diagnostic engine is to generate” and “an upgrade engine to implement” in claim 1.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “a communication interface”, “a grading engine”, “the diagnostic engine” and “an upgrade engine” are corresponding to a communication interface 15, a grading engine 20, a diagnostic engine 25, and an upgrade engine 30 of Fig. 1 and are parts of the microprocessor (hardware) in which paragraph 0013 of the application specification discloses “ the grading engine 20, the diagnostic engine 25, and the upgrade engine 30 may be part of the same physical component such as a microprocessor configured to carry out multiple functions”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickolov et al. (US 20170034023 A1, hereinafter Nickolov).
As to claim 1, Nickolov discloses an apparatus (e.g., device 60, Fig. 1 – see at least 0096, 0097, Fig. 1, and associated text) comprising: 
a communication interface to receive telemetry data from a client device, wherein the telemetry data includes a resource capacity and a usage level – (e.g., telemetry information such as a package version, a package name, an IP address, an open port, a network connection, a configuration parameter, an OS version, CPU consumption, memory consumption, a network service end connection, a configuration element, a configuration parameter value etc., --  see at least 0012, 0014, 1246, 1249, and 1252); 
a grading engine to generate a scoring map – see at least 0026; 
see at least 0021, 0055, and 0291; and
 an upgrade engine to implement an upgrade at the client device based on the score – see at least 0016, 0442, and 0615.  
As to claim 2, Nickolov discloses wherein the resource capacity is a memory capacity – (e.g., telemetry information such as a package version, a package name, an IP address, an open port, a network connection, a configuration parameter, an OS version, CPU consumption, memory consumption etc., -- see at least 0012, 0014, 1246, 1249, and 1252); 
As to claim 3, Nickolov discloses wherein the scoring map includes a plurality of threshold limits – see at least 0475-0477.  
As to claim 4, Nickolov discloses wherein a threshold limit selected from the plurality of threshold limits is to define the score – see at least 0018, and 0470.  
As to claim 5, Nickolov discloses wherein the threshold limit is based on a resource capacity value – see at least 0470 and 1252.  
As to claim 6, Nickolov discloses wherein the communication interface receives a device identifier – see at least 0018, 0030-0032.  
As to claim 7, Nickolov discloses wherein the device identifier is to determine a relationship between the threshold limit and the resource capacity value – see at least 0018, 0030, 0032, 1248, and 1253.  
As to claim 8, Nickolov discloses a method comprising:
 receiving telemetry data from a client device, wherein the telemetry data includes a memory capacity and a usage level– (e.g., telemetry information such as a package version, a package name, an IP address, an open port, a network connection, a configuration parameter, an OS version, CPU consumption, memory consumption, a network service end connection, a configuration element, a configuration parameter value etc., --  see at least 0012, 0014, 1246, 1249, and 1252); 
determining a plurality of threshold limits based on the telemetry data– see at least 0018, and 0470;
 calculating a plurality of threshold ranges based on the memory capacity and the plurality of threshold limits--see at least 0475-0477; 
determining a score based on the usage level and the plurality of threshold ranges—see at least 1252; and
implementing an upgrade at the client device based on the score -- see at least 0016, 0442, and 0615.  
As to claim 9, Nickolov discloses wherein implementing the upgrade comprises implementing the upgrade if the score is above a predetermined threshold – see at least 0016, 0442, and 0615.  
As to claim 10, Nickolov discloses wherein determining the score comprises calculating a range percentage of the usage level within a threshold range of the plurality of threshold ranges– see at least 0475-0477 and 1252.  
As to claim 11, Nickolov discloses wherein determining the score comprises adding the range percentage to a base score – see at least 1252.  
As to claim 12, Nickolov discloses wherein the telemetry data includes a device identifier --see at least 0018, 0030-0032.  
As to claim 13, Nickolov discloses wherein determining the plurality of threshold limits is based on the device identifier-- see at least 0018, 0030, 0032, 1248, and 1253.  
As to claim 14, Nickolov discloses a non-transitory machine-readable storage medium (e.g., floppy disks – see at least 0103) encoded with instructions executable by a processor, the non-transitory machine- readable storage medium comprising:
 instructions to receive telemetry data from a client device, wherein the telemetry data includes a memory capacity and a usage level– (e.g., telemetry information such as a package version, a package name, an IP address, an open port, a network connection, a configuration parameter, an OS version, CPU consumption, memory consumption, a network service end connection, a configuration element, a configuration parameter value etc., --  see at least 0012, 0014, 1246, 1249, and 1252); 
instructions to determine a first threshold limit based on the telemetry data – see at least 0018, 0470, and 1248;
instructions to determine a second threshold limit based on the telemetry data --see at least 0018, 0470, and 1248;
 instructions to calculate a threshold range between the first threshold limit and the second threshold limit based on the memory capacity –see at least 1248 and 1252;
 instructions to determine a score based on the usage level and the threshold range – see at least 1248, 1252, 1267; and
implementing an upgrade at the client device based on the score-- see at least 0016, 0442, and 0615.  
As to claim 15, Nickolov discloses wherein the non-transitory machine-readable storage medium comprises instructions to implement the upgrade if the score is above a predetermined threshold --see at least 0016, 0442, and 0615.
Conclusion

	Brough (US 20150363289) discloses a software application for monitoring the performance of other software applications on mobile devices using efficient crowd sourced data and recommending third party software apps based on a user's demographics and mobile device data. 

	Nachenberg (US 8595282 B2) discloses Simplified communication of a reputation score for an entity. 
	
	Gilman et al. (US 10365911 B2) disclose determining optimal update frequency for software application updates.

 	BURKE et al. (US 20100318986 A1) disclose tracking and preventing harmful 
effects from particular combinations of application programs via software state tracking information.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192